Citation Nr: 1027462	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether the award of an apportionment of the Veteran's disability 
compensation benefits on behalf of the Veteran's two minor 
children was proper.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which awarded an apportionment of the Veteran's 
disability compensation benefits on behalf of the Veteran's two 
minor children.  
 
A June 2009 Board decision found that the award of an 
apportionment of the Veteran's disability compensation benefits 
on behalf of the Veteran's two minor children was proper.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Partial Remand, in a November 2009 Order, the Court vacated the 
Board decision and remanded the case to the Board for 
readjudication in accordance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that an apportionment of her VA compensation 
in the amount of $500.00 per month for the maintenance of her two 
minor children will cause her undue hardship.  She additionally 
asserts that because her children did not live with the 
apportionee until October 2008, the award of an apportionment 
effective as of July 1, 2005, was improper. 

In the November 2009 Joint Motion the parties agreed that the 
Board did not consider all potentially relevant evidence and 
material of record.  38 U.S.C.A. § 7104(a)(2009). 

A review of the claims file shows that that additional evidence 
was received at the RO in January 2009 that is relevant to the 
claim.  Those documents, submitted by the apportionee, consist of 
a November 2007 rental agreement and school records for the 
Veteran's two minor children.  It is apparent that those 
documents were in a folder that was not certified to the Board 
prior to June 2009, nor were the records addressed in a 
supplemental statement of the case.  That evidence has not been 
considered by the RO, and no waiver of initial RO consideration 
is of record.  38 C.F.R. §§ 19.31, 20.1304 (2009).

Apportionment is a "contested claim" subject to special 
procedural requirements.  If the apportionment claim is 
simultaneously contested, as is the case here, all interested 
parties are to be specifically notified of any action taken by 
the agency of original jurisdiction, of the right and time limit 
for initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a) (West 
2002); 38 C.F.R. § 19.100 (West 2009).  Accordingly, all 
interested parties are to be furnished with a copy of any 
supplemental statement of the case issued.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.101 (West 2009).  Any other information 
that could directly affect the payment or potential payment of 
the benefit that is the subject of the contested claim should 
also be furnished to the other contesting parties.  38 U.S.C.A. § 
7105A(b) (West 2009); 38 C.F.R. § 19.102 (2009).

Finally, on further review it is apparent that the Veteran's 
claims file is incomplete as development that has been undertaken 
pursuant to the July 2006 and June 2009 remands is missing from 
the claims file.  Specifically a January 2007 VA examination 
report.  Therefore, an additional attempt should be made to 
obtain the missing records and associate them with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any records that may 
be missing from the claims file, to include a 
January 2007 VA examination report.  All 
relevant documents must be associated with 
the claims file. 

2.  After underdertaking any additional 
development warranted, readjudicate the 
apportionment claim.  Both the Veteran and 
the apportionee should be provided with a 
supplemental statement of the case that 
includes consideration of any evidence added 
to the record since the November 2006 
statement of the case, and both should be 
afforded reasonable opportunity to respond.  
Then, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
I 
